DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21-40 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 21 and 31. Claim 21 includes an electronic device comprising: a housing comprising: a front plate, a rear plate, and a lateral member at least partially constructed of a metal material, wherein the front plate comprises: a first edge having a first length and extending in a third direction, a second edge having a second length longer than the first length and extending in a fourth direction orthogonal to the third direction, a third edge parallel to the first edge, having the first length, and extending in the third direction from the second edge, a fourth edge parallel to the second edge, having the second length, and extending in the fourth direction from the first edge, a first region in which the third edge and the fourth edge meet, and a second region in which the second edge and the third edge meet; a display viewable through the front plate; and an adhesive layer constructed in a curved shape along the first edge and second edge of the front plate, wherein, when viewed from above the display, a width of the adhesive layer in the first region is greater than a width of the adhesive layer outside the first region in combination with all other elements of the base claim. Claims 22-30 are all dependent upon claim 21 and are considered to be allowable at least for the same reasons as claim 21. Claim 31 includes an electronic device comprising: a housing comprising: a front plate, a rear plate, and a lateral member at least partially constructed of a metal material, wherein the rear plate comprises: a first edge having a first length and extending in a third direction, a second edge having a second length longer than the first length and extending in a fourth direction orthogonal to the third direction, a third edge parallel to the first edge, having the first length, and extending in the third direction from the second edge, a fourth edge parallel to the second edge, having the second length, and extending in the fourth direction from Claims 32-40 are all dependent upon claim 31 and are considered to be allowable at least for the same reasons as claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841